EXHIBIT 10.1
 
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of August 16,
2011, by and among AVID TECHNOLOGY, INC., a Delaware corporation (“Avid”), AVID
TECHNOLOGY INTERNATIONAL B.V., a Netherlands private limited liability company,
acting through its duly established Irish branch (“Avid Ireland” and together
with Avid, each individually a “Borrower” and collectively, “Borrowers”),
PINNACLE SYSTEMS, INC., a California corporation (“Pinnacle”), AVID GENERAL
PARTNER B.V., a Netherlands private limited liability company (besloten
vennootschap) acting for itself and in its capacity as general partner (beherend
vennoot) of Avid Technology C.V. (“Avid GP” and together with Pinnacle, each
individually a “Guarantor” and collectively, “Guarantors”), the lenders
identified on the signature pages hereto (together with their respective
successors and assigns, each a “Lender” and collectively, the “Lenders”), and
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and provided and may hereafter make and provide loans, advances and other
financial accommodations to Borrowers as set forth in the Credit Agreement,
dated October 1, 2010, by and among Agent, Lenders, Borrowers and Guarantors (as
the same may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Credit Agreement”), and the other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Credit Agreement and this Amendment, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Loan Documents”);
 
WHEREAS, Borrowers have requested that Agent and Lenders make certain amendments
to the Credit Agreement, and Agent and Lenders are willing to make such
amendments, subject to terms and conditions set forth herein; and
 
WHEREAS, by this Amendment, Borrowers, Guarantors, Agent and Lenders desire and
intend to evidence such amendments;
 
NOW THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:
 
1. Definitions.
 
(a)      Interpretation.  Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      Amendments to Definitions.  The definition of “Interest Period” set
forth in Schedule 1.1 to the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:
 
“ ‘Interest Period’ means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one (1), two (2) or three (3) months thereafter;
provided, however, that, (a) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first (1st) day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (b) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (c) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is one (1), two (2) or three (3) months after the date on which the
Interest Period began, as applicable, and (d) Borrowers may not elect an
Interest Period which will end after the Maturity Date.”
 
2. Exhibits to Credit Agreement.  Exhibit L-1 to the Credit Agreement is hereby
deleted in its entirety and replaced with the form attached hereto as Annex A.
 
3. Conditions Precedent.  This Amendment shall become effective on the first
date upon which each of the following conditions precedent has been satisfied in
a manner satisfactory to Agent:
 
(a) Agent shall have received this Amendment, duly authorized, executed and
delivered by Borrowers, Guarantors and the Required Lenders; and
 
(b) on the date of this Amendment and after giving effect hereto, no Default or
Event of Default shall exist or shall have occurred and be continuing.
 
4. Representations, Warranties and Covenants.  Each Borrower and Guarantor
hereby represents and warrants to the Lender Group the following (which shall
survive the execution and delivery of this Amendment), the truth and accuracy of
which representations and warranties are a continuing condition of the making of
Advances and providing Letters of Credit to Borrowers:
 
(a) each Loan Party (i) is duly organized and existing and in good standing (or
the applicable equivalent under local law) under the laws of the jurisdiction of
its organization, and in the case of Avid Ireland, is a duly established branch
of a Netherlands private limited liability company pursuant to and in accordance
with the European Communities (Branch Disclosures) Regulations 1993 of Ireland,
(ii) is qualified to do business in any state or other jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its
 
 
 

--------------------------------------------------------------------------------

 
 
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into this Amendment and to carry out the transactions
contemplated hereby.
 
(b) this Amendment has been duly executed and delivered by each Loan Party and
is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally;
 
(c) the execution, delivery, and performance by each Loan Party of this
Amendment has been duly authorized by all necessary action on the part of such
Loan Party;
 
(d) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment do not and will not (i) violate any material provision
of federal, state, or local law or regulation applicable to such Loan Party, the
Governing Documents of such Loan Party, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Loan Party, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any Material Contract of such Loan Party except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of such Loan Party, other than Permitted Liens, or
(iv) require any approval of such Loan Party’s interestholders or any approval
or consent of any Person under any Material Contract of such Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change;
 
(e) the execution, delivery, and performance by each Loan Party of this
Amendment and the consummation of the transactions contemplated hereby do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect;
 
(f) the representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except, that, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof as
though made on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date); and
 
(g) as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.
 
5. Effect of this Agreement.  Except as expressly amended pursuant hereto, no
other changes, waivers or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified and confirmed by all parties hereto as of the date hereof.  To the
extent that any provision of the Credit Agreement or any of
 
 
 

--------------------------------------------------------------------------------

 
 
the other Loan Documents are inconsistent with the provisions of this Amendment,
the provisions of this Amendment shall control.
 
6. Further Assurances.  Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.
 
7. Governing Law.  The validity of this Amendment, the construction,
interpretation and enforcement hereof, and the rights of the parties hereto with
respect to all matters arising hereunder or related hereto shall be determined
under, governed by, and construed in accordance with the laws of the State of
New York but excluding any principles of conflicts of law or other rule of law
that would cause the application of the law of any jurisdiction other than the
laws of the State of New York.
 
8. Binding Effect.  This Amendment shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto.
 
9. Counterparts; Electronic Execution.  This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.
 
 
BORROWERS:

 
 
AVID TECHNOLOGY, INC.

 
 
By:
/s/ Ken Sexton

 
Name:
Ken Sexton

 
Title:
Chief Financial Officer

 
 
AVID TECHNOLOGY INTERNATIONAL B.V.

 
 
By:
/s/ Ken Sexton

 
Name:
Ken Sexton

 
Title:
Managing Director

 
 
GUARANTORS:

 
 
PINNACLE SYSTEMS, INC.

 
 
By:
/s/ Ken Sexton

 
Name:
Ken Sexton

 
Title:
President

 

 
AVID GENERAL PARTNER B.V. acting for itself and in its capacity of general
partner (beherend vennoot) of Avid Technology C.V.

 
 
By:
/s/ Ken Sexton

 
Name:
Ken Sexton

 
Title:
Managing Director

 
 
AGENT:

 
 
WELLS FARGO CAPITAL FINANCE, LLC, as Agent

 
 
By:
/s/ Marc E. Swartz

 
Name:
Marc E. Swartz

 
Title:
SVP

 
 
LENDERS:

 
 
WELLS FARGO CAPITAL FINANCE, LLC, as a Lender

 
 
By:
/s/ Marc E. Swartz

 
Name:
Marc E. Swartz

 
Title:
SVP


 
 

--------------------------------------------------------------------------------

 

Annex A
 
EXHIBIT L-1
to
CREDIT AGREEMENT
 
Form of LIBOR Notice
 
[Date]
 
 
Wells Fargo Capital Finance, LLC, as Agent
as Agent under the Credit Agreement referenced below
One Boston Place, 18th Floor
Boston, Massachusetts  02102
Attention:  Portfolio Manager
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Credit Agreement, dated October 1, 2010
(as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or replaced, the “Credit
Agreement”), by and among AVID TECHNOLOGY, INC., a Delaware corporation
(“Avid”), AVID TECHNOLOGY INTERNATIONAL B.V., a Netherlands private limited
liability company, acting through its duly established Irish branch (“Avid
Ireland”; and together with Avid, each individually a “Borrower” and
collectively, “Borrowers”), PINNACLE SYSTEMS, INC., a California corporation
(“Pinnacle”), AVID GENERAL PARTNER B.V., a Netherlands private limited liability
company (“Avid GP; and together with Pinnacle, each individually a “Guarantor”
and collectively, “Guarantors”), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), and Wells Fargo
Capital Finance, LLC, a Delaware limited liability company, in its capacity as
agent (in such capacity, together with its successors and assigns, “Agent”)
pursuant to the Credit Agreement for the Lender Group and the Bank Product
Providers (as each such term is defined in the Credit Agreement).  Capitalized
terms used herein but not specifically defined herein shall have the meanings
ascribed to them in the Credit Agreement.
 
This LIBOR Notice represents the undersigned Administrative Loan Party’s request
to elect the LIBOR Option with respect to (check one only):
 
[__]  A Borrowing
 
[__]  A Conversion or Continuation of Advances
 
on ___________________ (a Business Day) in the amount of $________ with an
Interest Period of [1] [2] [3] month[s] for [name of relevant Borrower].
 
 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned Administrative Loan Party represents and warrants that (i) as of
the date hereof, each representation or warranty contained in or pursuant to any
Loan Document or any agreement, instrument, certificate, document or other
writing furnished at any time under or in connection with any Loan Document, and
as of the effective date of any advance, continuation or conversion requested
above, each representation or warranty contained in or pursuant to any Loan
Document is and shall be true and correct in all material respects (except to
the extent any representation or warranty expressly related to an earlier date),
(ii) each of the covenants and agreements contained in any Loan Document have
been performed (to the extent required to be performed on or before the date
hereof or each such effective date), and (iii) no Default or Event of Default
has occurred and is continuing on the date hereof, nor will any thereof result
from or exist immediately after giving effect to the request above.
 
Dated:  __________ __, 20__
 
AVID TECHNOLOGY, INC., as Administrative
Loan Party
 
By: ___________________________________
Name:
Title:
 
Acknowledged by:
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent
 
By: _________________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 
